DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/2022 has been entered.

Claims Status
Claims 1-5 are withdrawn.  Claim 6 is amended.  Claims 7, 8, and 13-20 are cancelled.  Claims 6, 9-12, and 21-28 are currently under consideration.

Response to Arguments
The objection to claim 6 is withdrawn in view of the amendment to the claim.
Applicant’s arguments, see pg. 1, filed 4/24/2022, with respect to the rejection(s) of claim(s) 6 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki et al. (US 6809774).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 11, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0210491) in view of Yamazaki et al. (US 6809774) and Lee et al. (US 2015/0241995).
Regarding claim 6, Song et al. disclose a wrist-worn device (Fig. 1A) with a camera ([0039] – see reference to the watch including a camera) comprising: 
a band which configured to be worn on a person’s wrist (see at least Fig. 1, band #120; [0001] – reference to a smart watch worn on a wrist);
a housing at a first fixed location on the circumference of the band with a first polar coordinate (Fig. 1A, #102); and
a second camera at a second fixed location on the circumference of the band with a second polar coordinate (Fig. 5 shows that modules 212x may be attached to the band; [0065] states that modules 212x are the same as those previously disclosed which according to [0039] may each include a camera – “Each of the auxiliary modules 112a to 112e may include a camera”; each camera when inserted into the modular slot would be fixed at that location; “fixed” being interpreted as fastened securely).
Song et al. do not disclose a rotating turret, bezel, or ring on the housing and a first camera on the rotating turret, bezel, or ring.  However, Yamazaki et al. teach a wrist-carried camera and water-type information equipment.  Yamazaki’s includes a camera 28 (Fig. 1) on ring 12, Yamazaki teach, “-the taking lens 28 can easily be turned toward a desired object by rotating the body 12 in the camera mode. Thus, the operator does not have to move the body or the wrist in an unnatural way, and the operator is not physically burdened” (see col. 6, 6th paragraph). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song et al. to include an additional camera on the housing mounted on a ring as taught by Yamazaki to provide additional camera options because Yamazaki et al. teach that at this location the operator does not have to move the body or the wrist in an unnatural way, and the operator is not physically burdened.
Song et al. also do not disclose wherein the first or the second camera is selected by the person to record images at a given time (Song et al. only state that the auxiliary modules cooperate with the basic module to enhance function(s) of the basic module, see [0039]).  However, Lee et al. teach an electronic device for controlling a display (see Abstract) where the electronic device may comprise at least a smart watch ([0042]).  Lee et al. teach that the device may include multiple cameras and that each of the cameras may be selected via the interface for operation ([0099] – “According to an embodiment, the camera application may include various menus such as a menu that receives a selection from the user to photograph a picture or a video, a menu that configures an environment of the camera application, and a menu that selects each of cameras included in the electronic device 101”; for example, icon 735 in Fig. 7A allows the user to switch between at least two cameras, see details in [0106] for this feature).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Song et al. to include a function for selecting cameras as taught by Lee et al. to record images because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  There would have been a reasonable expectation of success as both Song and Lee et al. dealt with smart watch technology (i.e. not too divergent in application such that integration would raise many issues).  Alternatively, MPEP 2144.04(V)(B) states that the use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  Therefore, modifying Song et al. such that the cameras are at permanent locations would have been obvious in view of this section of the MPEP.
Regarding claim 11, Song et al. do not disclose the touchscreen limitations in claim 11.  However, Lee et al. teach wherein the device further comprises a touch screen and wherein selection of a camera is done by the person touching and/or swiping the touch screen (icon 735 that was previously cited is on a touchscreen and selection of the camera would involve touching/swiping of the icon).
Claims 21-28 are variations on the polar coordinate location of the two cameras.  As noted previously, Song et al. provide for multiple locations on both bands shown in Fig. 1A for placing a camera.  Not all locations require a camera.  Thus, placement of cameras along the band at certain locations can achieve the desired polar coordinate locations.  Modifying Song et al. in this manner to arrive at the claimed locations would amount an obvious design choice in view of MPEP 2144.04(V) cited in the claim 1 rejection (as there appears to be no limitations related to why those locations are claimed – i.e. does it provide a particular function or advantage over the prior art). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Yamazaki and Lee et al. as applied to claim 6 above, and further in view of Sharma et al. (US 2016/0173578). Song et al. do not disclose wherein the device further comprises a motion sensor and wherein selection of a camera is done by the person moving the band which is detected by the motion sensor.  However, the use of motion sensors as inputs for making user selections was generally known at the time of the filing of the invention.  Sharma et al. teach a virtual assistant for a mobile device (see generally the Abstract and [0088] where the mobile device may include a smart watch).  The virtual assistant includes an assistant interface on the mobile device that allows actions originating or obtained by the mobile device via sensors to be analyzed ([0089]).  Such actions may include gestures ([0091] reference to gestures as a command input).  These detected input actions may be interpreted as commands to control apps on the device or external devices ([0093]).  At [0196] and [0204], Sharma et al. teach that a gesture or motion may be recognized to as a command input.  [0170] teaches that a motion sensor may integrated and used to detect motion of the mobile device with respect to the user and therefore track the movement of the user.  The input may be used to select a service/function ([0198]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Song et al. to include a motion sensor for selecting a service/function as taught by Sharma et al. for selecting a camera because it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.  
Claim 10 is the same as claim 9, but substitutes a gesture sensor in place of the motion sensor.  The above cited sections of Sharma also teach the use of a gesture sensor for making selections of services/functions.  The argument for modifying Song et al. in view of Sharma et al. remains the same. 
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Lee et al. as applied to claim 6 above, and further in view of Narayanaswami (US 6556222, hereinafter referred to as “N”).  Song et al. do not disclose wherein the device further comprises a ring or bezel and wherein selection of a camera is done by the person rotating the ring or bezel.  However, the use of a ring/bezel structure as a selector/selection structure was generally known in the arts at the time of the filing of the invention.  N teach a bezel based input mechanism and user interface for a smart watch (Abstract).  N teach that a bezel may be used to select different features on the watch (see generally col. 10, line 18 to col. 11, line 21 which discusses how a bezel can be used to select various features).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Song et al. to include a bezel selector as taught by N for selecting a camera as it is the use of known technique to improve similar devices (methods or products) in the same way.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Conclusion
Claims 6, 9-12, and 21-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO Q TRAN/Examiner, Art Unit 3791      

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791